 

EXHIBIT 10.40

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is entered into by and
between QRS Corporation, its officers, directors, employees, representatives,
agents, attorneys, investors, shareholders, administrators, affiliates,
predecessor and successor corporations and assigns (the “Company”), and Mark
Self, his heirs, executors, representatives and assigns (“Employee”).

 

WHEREAS, Employee has been employed by the Company;

 

WHEREAS, the Employee’s employment with the Company terminated on the date set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as the “Parties”) hereby agree as
follows:

 

1. Termination. The Company and Employee acknowledge and agree that Employee’s
separation from the Company was effective July 31, 2002 (the “Termination
Date”). The Company may immediately terminate this Agreement without any further
liability to Employee if Employee: (1) materially breaches any obligation under
any confidential or proprietary information agreements with the Company or
violates his fiduciary duties as a former officer of the Company, (2) fails to
follow in a material respect any reasonable policies established on an
employee-wide basis by the Company, (3) engages in willful misconduct having a
material detrimental effect on the Company, or (4) engages in unauthorized
activity creating a material conflict of interest between Employee and the
Company after notice and a reasonable opportunity to refrain from that conduct.

 

2. Consideration. In consideration for the mutual release of claims set forth
below and other obligations under this Agreement, the Company and Employee agree
as follows:

 

  (a)   To Severance Pay in the amount of $330,000, less applicable
withholdings, delivered on or before January 6, 2003 to Employee’s counsel
Kenneth A. Hecht, Jr., Esq., Robbins Palmer Allen LLP, 1901 Harrison Street,
Suite 1550, Oakland, CA 94612.

 

  (b)   As Employee elects COBRA coverage for medical, dental and/or vision
insurance for himself (and, to the extent he covered his spouse or any
dependents under his medical, dental and/or vision plans as of the Termination
Date, for his spouse and/or such dependents), the Company will pay for the first
twelve (12) months of COBRA coverage, through July 31, 2003. However, if he
becomes employed full-time prior to the end of such period, the Company shall
have no obligation to pay such premiums.

 

3. Stock Option. Employee acknowledges and agrees that any unvested stock
options and/or restricted stock presently issued and outstanding ceased to vest
on

 



--------------------------------------------------------------------------------

Termination Date. Employee agrees that he shall have no further rights to any
shares which remained unvested as of Termination Date.

 

4. No Other Payments Due. Employee acknowledges and agrees that he has received
all salary, accrued vacation, bonuses, or other such sums due to Employee other
than amounts to be paid and benefits provided pursuant to Section 2 of this
Agreement. In light of the payment by the Company of all wages due, or to become
due to the Employee, the Parties further acknowledge and agree that California
Labor Code section 206.5 is not applicable to the Parties hereto. That section
provides in pertinent part as follows:

 

No employer shall require the execution of any release claim or right on account
of wages due, or to become due, or made as an advance on wages to be earned,
unless payment of such wages has been made.

 

5. Mutual Release of Claims. In consideration for the obligations of both
parties under this Agreement, each party hereby fully and forever releases the
other party from any claim, duty, obligation or cause of action relating to any
matters of any kind, whether known or unknown, suspected or unsuspected, that
the party may possess arising from any omissions, acts or facts that have
occurred up until and including the Effective Date of this Agreement including,
without limitation:

 

  (a)   any and all claims relating to or arising from Employee’s employment
relationship with the Company and termination of that relationship;

 

  (b)   any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company;

 

  (c)   any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

 

  (d)   any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, and the California Fair
Employment and Housing Act;

 

  (e)   any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

  (f)   any and all claims for attorney’s fees and costs;

 

  (g)   any and all claims of material breach of any obligation under any
confidential or proprietary information agreements between the Company and
Employee;

 

2



--------------------------------------------------------------------------------

 

  (h)   any failure to follow in a material respect any reasonable policies
established on an employee-wide basis by the Company; or

 

  (i)   unauthorized activity creating a material conflict of interest between
Employee and the Company.

 

The parties agree that the release set forth in this section shall be and will
remain in effect in all respects as a complete and general release as to the
matters released, except that this release does not extend to any obligations
incurred under this Agreement or to the expense report Employee submitted to the
Company December 17, 2002 in the amount of $1,557.12, nor does it abrogate any
rights of Employee pursuant to California Labor Code section 2802 or release
Employee of any fiduciary obligations, other than those stated above, as a
former officer of the Company.

 

6. Waiver of Unknown or Future Claims. Employee and Company each represent that
they are not aware of any claim other than the claims that are released by this
Agreement. Employee and Company each acknowledge that they are familiar with the
provisions of California Civil Code section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH DEBTOR.

 

Except as stated above, Employee and Company, being aware of such code section,
agrees to waive any rights either party may have thereunder, as well as under
any other statute or common law principles of similar effect.

 

7. Agreement to Cooperate. Employee agrees to cooperate fully with the Company
in matters arising out of Employee’s employment with the Company, and Employee
will participate in and/or attend any and all investigations, depositions or
other proceedings(s), including trial, related to such matters, as reasonably
necessary and at the Company’s reasonable expense.

 

8. Nondisclosure of Confidential and Proprietary Information. Employee agrees
that he shall continue to maintain the confidentiality of all confidential and
proprietary information of the Company as provided by the agreement regarding
confidential and proprietary information and ownership of inventions (the
“Confidentiality Agreement”) between the Company and the Employee (a copy of
which was provided in Employee’s exit packet). Employee agrees that at all times
hereafter, in accordance with the terms of Confidentiality Agreement and
applicable state and federal law, Employee shall not divulge, furnish or make
available to any party any confidential information, trade secrets, patents,
patent applications, price decisions or determination, invention, customers,
proprietary information or other intellectual property rights of the Company,
until after such time as such information has become publicly known otherwise
than by act of collusion of Employee. Employee further agrees that for a
12-month period commencing of the Termination Date, he will not solicit,
recruit, or induce any employee of QRS Corporation to terminate or alter his
employment or consulting

 

3



--------------------------------------------------------------------------------

relationship with the Company. Employee further acknowledges and agrees that he
has returned or will have returned all the Company’s property and confidential
and proprietary information in his possession to the Company as of the
Termination Date.

 

9. Breach of this Agreement. Employee acknowledges that breach of the
confidential and proprietary information provision contained in Section 8 of
this Agreement would cause the Company to sustain irreparable harm from such
breach, and, therefore, Employee agrees that in addition to any other remedies
which the Company may have for any breach of this Agreement or otherwise,
including termination of the Company’s obligations to provide Severance pay and
benefits to employee as described in section 2 of this Agreement, the Company
shall be entitled to obtain equitable relief including specific performance and
injunctions restraining Employee from committing or continuing any such
violation of this Agreement.

 

10. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

11. No Representation. Each party represents that it has carefully read and
understands the scope and effect of the provisions of this Agreement. Neither
party has relied upon any representations or statements made by the other party
which are not specifically set forth in this Agreement.

 

12. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with this Agreement.

 

13. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full fore and effect without said provision.

 

14. Arbitration. The Parties shall attempt to settle all disputes arising in
connection with this Agreement through good faith consultation. In the event no
agreement can be reached on such dispute within fifteen (15) days after
notification in writing by either Party to the other concerning such dispute,
the dispute shall be settled by binding arbitration to be conducted in
California before the American Arbitration Associate under its National
Employment Dispute Resolution Rules, or by a private judge to be mutually agreed
upon. The arbitration decision shall be final, conclusive and binding on both
Parties and any arbitration award or decision may be entered in any court having
jurisdiction. The Parties agree that the prevailing party in any arbitration
shall be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The Parties further agree that the prevailing
party in any such proceeding shall be awarded reasonable attorneys’ fees and
costs. The parties hereby waive and acknowledge that they are waiving any rights
they may have to trial by jury in regard to claims arising out of this Agreement
or the enforcement of this Agreement.

 

4



--------------------------------------------------------------------------------

 

15. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company and supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company and his
compensation by the Company other than the Confidentiality Agreement described
above in Section 8.

 

16. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Company.

 

17. Governing Law. This Agreement shall be governed by the laws of the State of
California without reference to its conflict of laws provisions.

 

18. Effective Date. This Agreement shall be effective on the eighth day after it
has been signed by the Employee if the Employee has not revoked the Agreement as
provided in section 21 below.

 

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

20. Assignment. This Agreement may not be assigned by Employee or the Company
without prior written consent of the other party. Notwithstanding the foregoing,
this Agreement may be assigned by the Company to a corporation controlling,
controlled by or under common control with the Company without consent of the
Employee.

 

21. Acknowledgement of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 and its amendments, including the Older Worker
Benefits Protection Act (“ADEA”), and that this waiver and release is knowing
and voluntary. Employee further acknowledges that he has been advised by this
writing that (a) he should consult with an attorney prior to executing this
Agreement; (b) he has up to twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following the execution of this Agreement
to revoke the Agreement (the “Revocation Period”); and (d) this Agreement shall
not be effective until the Revocation Period has expired. Notice of revocation
shall be made in writing by delivery to the Chief Executive Officer of the
Company within the seven-day period provided for herein.

 

22. Voluntary Execution of Agreement. Employee agrees that he is executing this
Agreement voluntarily and without any duress or undue influence, with the full
intent of releasing all claims. Employee acknowledges that:

 

  (a)   He has read this Agreement;

 

  (b)   He has consulted with legal counsel of his own choice regarding this
Agreement;

 

  (c)   He has had more than twenty-one (21) days to consider this Agreement;

 

5



--------------------------------------------------------------------------------

 

  (d)   He understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (e)   He is fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

 

QRS CORPORATION

       

By:

 

/s/    FRED RUFFIN

--------------------------------------------------------------------------------

 

By:

 

/s/    MARK SELF

--------------------------------------------------------------------------------

   

Fred Ruffin

Senior Vice President, Human Resources

     

Mark Self

Dated:

 

12/31/02

--------------------------------------------------------------------------------

 

Dated:

 

12-23-02

--------------------------------------------------------------------------------

 

6